Citation Nr: 1115815	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as an anxiety reaction.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to compensation claim under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a thyroid disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's requests to reopen his claims for service connection for a thyroid condition and an anxiety reaction.  This rating decision also denied his claim for service connection for hepatitis C.

Jurisdiction over these matters was transferred to the Wilmington, Delaware, RO immediately after the issuance of the March 2007 rating decision.

In a May 1979 rating decision, the Veteran's claim for service connection for an acute anxiety reaction was denied.  Subsequent to the issuance of this May 1979 rating decision, additional relevant service treatment records and service personnel records which were in existence at the time of the rating decision were obtained.  In such a case, VA is required to adjudicate the claim without regard to the prior denial.  38 C.F.R. § 3.156(c) (2010).  The Board is therefore adjudicating the claim without considering whether new and material evidence has been received.  Cf. 38 U.S.C.A. § 5108 (West 2002).

The Board notes that the RO adjudicated the Veteran's instant claim for a thyroid condition as a claim for service connection.  However, it appears that the Veteran is claiming that this disability arose as a result of treatment he received a VA facility in the late 1970s and early 1980s.  The claim has therefore been restyled above to more accurately reflect the nature of the Veteran's claim.

The issue of entitlement to compensation claim under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a thyroid disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.
FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran's hepatitis C was chronic in service, that it had been continuous since separation from service, that cirrhosis of the liver manifested to a compensable degree within one year of separation from service or that it was etiologically related to service.

2.  The Veteran does not have a current acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with VCAA notice in a June 2006 letter.  This letter informed him of the evidence required to substantiate his claims for service connection for hepatitis C and for an anxiety reaction.  This letter also informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter was provided prior to the initial adjudication of the Veteran's claim.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the June 2006 letter, prior to the initial adjudication of the Veteran's claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment record and VA treatment records have been obtained.  A VA examination has been conducted with regard to the Veteran's claim for service connection for hepatitis C, and a sufficient medical opinion has been obtained.

In addition, the Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

No examination has been conducted with regard to the Veteran's claim for service connection for an acquired psychiatric disorder.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

As detailed below, there is no evidence other than the Veteran's assertions linking his claimed acquired psychiatric disorder to service.  His assertion of such a relationship is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The clinical evidence of record does not establish that the Veteran had been diagnosed with an acquired psychiatric disorder during the course of the appeal.  There is no other evidence of continuity of symptomatology or of a link between the claimed disability and service.  The evidence does not show that a current acquired psychiatric disorder that may be related to service.  

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as cirrhosis of the liver and psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Personality disorders are not considered disabilities for VA purposes and therefore cannot serve as a basis for a grant of service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004).  In addition, it is biologically plausible that airgun injectors could transmit hepatitis C despite the lack of scientific evidence documenting such transmission.  Id.  The Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hepatitis C Claim

The Veteran contends that he now suffers from hepatitis C as a result of service, including the use of airguns for immunization inoculations, his obtaining a tattoo and his receipt of a blood transfusion.

A May 1966 service entrance examination was negative for any relevant abnormalities and the Veteran denied liver trouble in an accompanying Report of Medical History (RMH).  A February 1968 service discharge examination was also negative for any relevant abnormalities, including tattoos, and the Veteran again denied liver trouble in an accompanying RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to hepatitis C, a blood transfusion or tattoos.

Service personnel records establish that the Veteran had been stationed in Europe and that he was scheduled to be transferred to Vietnam in December 1967.  However, the Veteran did not deploy to Vietnam and was admitted to a hospital in January 1968 following an apparent suicide attempt.  He was discharged in February 1968.

A January 2006 private abdominal sonogram reveals fatty infiltration of the liver with mild splenomegaly.

A March 2006 letter from R.J., the Veteran's treating VA certified registered nurse practitioner, noted that a blood test had revealed significant fibrosis (reversible scarring) of his liver and that a liver biopsy was recommended.

In a March 2006 VA treatment note, the Veteran denied a history of drug use and reported that he was unsure where he contracted hepatitis C.  He reported having been in combat, having multiple tattoos and receiving a blood transfusion during one of his surgeries for his back in the 1970s.  An assessment of chronic hepatitis C, genotype 1 with a high viral load and normal liver enzymes was made.  A fatty infiltration of the liver with a mild splenomegaly was also assessed.  This treatment note was written by R. J.

A May 2006 opinion from R.J. noted that the Veteran had been diagnosed with hepatitis C in October 2005 following a positive hepatitis C antibody test with genotype of 1-A.  The remainder of his work-up for other causes of liver disease was negative.  RJ noted an abdominal ultrasound had revealed fatty liver disease and mild splenomegaly.  She stated the liver damage was evident biochemically and showed bridging fibrosis and minimal inflammation.  She noted the Veteran's risk factors for acquisition of the virus include combat exposure in Vietnam, a blood transfusion in the 1970s, multiple tattoos and immunizations with an airgun during the service period.  R.J. concluded that all of these factors represented possible exposure to the virus but the most evident ones involve his time in service as well as his blood transfusion, which correlated to the same time period.  She stated combat service had been noted to be an identifiable and acceptable risk for the transmission of the virus.  R.J. stated the Veteran does not have a history of IV drug use, alcohol abuse, sexual promiscuity or other documented risk factors.  Therefore, it was highly probable that the Veteran acquired the virus during service. 

In a July 2006 statement, the Veteran attributed his hepatitis C to his in-service tattoos, blood transfusion and the use of an airgun for immunizations.

An August 2006 Memorandum to Compensation and Pension Services (C & P) requests that an opinion be made with regard to the Veteran's claim.  It noted that the Veteran's "file" had been forwarded for review.  This Memorandum contains a general opinion that the Veteran's hepatitis C was at least as likely as not (50/50 probability) caused by or a result of his "blood transfusion and probably tattooing" and was not caused by or a result of airgun injections.  No rationale was offered for this opinion and it is unclear who signed the document, as it contained only initials.

An August 2006 Memorandum from a C & P clerk to the September 2006 VA examiner requested an opinion be made with regard to the Veteran's claim and be based upon a review of the Veteran's claims file.  This Memorandum indicates that the Veteran's claims file and the August 2006 Memorandum from C & P were attached.

A September 2006 VA examination noted that the Veteran obtained a tattoo following service and had received a blood transfusion during a 1970 surgery.  The examiner opined that the likelihood that the Veteran contracted hepatitis C as the result of either the blood transfusion or from tattooing was at least as likely as not.  It was not likely that he became infected with hepatitis C as a result of airgun injections while receiving immunization inoculations during service, as there was no plausible or tenable date or studies that would suggest that it was possible or that this had been a source of infection in the past.  In 1970, when the Veteran received his blood transfusion, his risk of developing a hepatitis C infection from the use of blood products was somewhere between 10 percent and 25 percent with the overall rate since about 1975 being 10 percent.  

In addition, the September 2006 VA examiner opined that the risk of becoming infected with hepatitis C via tattoo needles in 1968 was likely very high, though the exact percentage was uncertain, as an individual obtaining tattoos also had risk factors for other methods of hepatitis C transmission.  There also has been a clear association and link between the transmission of transfusion dependent diseases such as hepatitis C, hepatitis B and even syphilis via tattoo needles.  Therefore, it was at least a likely as not that the Veteran's hepatitis C was caused by his blood transfusion and tattooing and was not caused by or the result of airgun injections.

In order for the Veteran's current hepatitis C to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that liver cirrhosis manifested within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's February 1968 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for hepatitis C until 2005, nearly 37 years after service.  The Veteran has not reported, and the clinical evidence does not establish, a continuity of symptomology.  

A September 2006 VA examiner declined to find a nexus between the Veteran's hepatitis C and service, finding that it was at least as likely as not that he acquired this infection through a post-service blood transfusion or tattoo.  Although it is clear from the administrative documents contained in the claims file that the RO had transferred to Veteran's claims file to the examiner, a review of the claims file was not specifically indicated in the September 2006 opinion.  However, this opinion was based on an accurate recitation of facts and a full rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010) (observing that in accordance with Nieves-Rodriguez, the Board is prohibited from discounting a private physician's report merely because the opining physician did not review the Veteran's medical service record).

In contrast, a May 2006 letter from the Veteran's treating VA nurse practitioner related to the Veteran's hepatitis C infection to his combat service in Vietnam, his 1970s blood transfusion, his multiple tattoos and his immunizations received using an airgun.  This provider further opined that combat service was an identifiable and acceptable risk for transmission of the virus.  However, a review of the service personnel records reveal that the Veteran did not serve in combat and did not receive a tattoo during service.  His blood transfusion occurred during the 1970s-after service.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

The Board notes that the Veteran's representative, it the April 2007 notice of disagreement, clarified that the Veteran did not serve in Vietnam; however, this May 2006 opinion was clearly based on the inaccurate factual premise that the Veteran had combat service in Vietnam.  In addition, this nurse practitioner provided no rationale in support of her opinion linking the Veteran's immunizations received from an airgun during service to his current hepatitis C.  See Nieves-Rodriguez, supra.  This opinion is therefore entitled to little, if any, probative weight.

The Veteran is not competent to opine that his hepatitis C was the result of his in-service immunizations, as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his hepatitis C and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question and his statements asserting a relationship between this disability and his service are not probative as to this question.

The Veteran's representative, in the March 2011 Informal Hearing Presentation, cited to a previous Board decision that granted service connection for hepatitis C to a veteran on the basis of receiving immunizations from a multi-use jet gun injection.  However, pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered non-precedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, because different medical and other evidence in the case of another veteran may have resulted in the grant of service connection, the prior Board decision does not compel the conclusion that the facts in this case call for the grant of service connection.  Therefore, while the Board has considered the decision cited by the Veteran's representative, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case must be the determining factor.

There is no evidence that the Veteran was diagnosed with liver cirrhosis that was manifested to a compensable degree prior to the initial findings of hepatitis in 2006, nearly 38 years after service.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

As the preponderance of the evidence is against a link between the Veteran's hepatitis C and a disease or injury in service, the weight of the evidence is against his claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Acquired Psychiatric Disorder Claim

The Veteran contends that he suffers from an anxiety disorder as a result of service.

A May 1966 service entrance examination was negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort in an accompanying RMH.  In July 1967, the Veteran was brought in for treatment after being found outside of a downtown bar drunk and an impression of acute alcohol intoxication was made.

A February 1968 consultation noted that the Veteran continued to have difficulty in service and prior to entrance.  He received low marks during basic training and advanced individual training and was subsequently transferred overseas.  While stationed in Germany, his girlfriend was killed leaving a bar.  He was placed in the stockade for 90 days after an incident in which he broke some windows.  In December 1967, he felt rejected after spending a week with his father due to family rivalries.  He was admitted to this hospital after drinking two bottles of iodine.  He reported that his mother and father separated when he was five years old, that he experienced nightmares and sleepwalking as a child, and that he was placed in a series of foster homes and orphanages after his parents separated.  

Mental status examination conducted during the February 1968 consultation revealed the Veteran to be dejected with slow speech but no loose associations.  Moderate depression with little anxiety was demonstrated.  He initially seemed hopeless and mental content focused on how he had been rejected by the people in his life.  He thought of going to Vietnam primarily as method of getting himself killed.  He was fully oriented and without delusions, hallucinations or ideas of reference.  Some reduction to suicidal preoccupation was noted.  Concentration was poor, insight was fair and judgment was poor.  The examiner noted that the Veteran frequently threatened suicide if he did not get his way during his hospitalization and used this manner to manipulate those around him.  The Veteran had displaced much of his previous anger at the frequent parental rejections into intense hatred and rage for service.  He was unable to work through these feelings to any reasonable extent and seemed to be unsuitable for further service.  A diagnosis of passive aggressive personality manifested by rage with authority figures and suicidal gestures was made.  This diagnosis preexisted service.

In-patient treatment records from February 1968 indicate that the Veteran had been hospitalized for approximately three weeks.  A February 1968 certificate from his treating psychiatrist noted that the Veteran gave a history of marked social inadaptability prior to and during service, that he used poor judgment, that he had not committed to any productive goals, and was completely unmotivated for further service.  The psychiatrist opined that the Veteran would not adjust to further military service and that further rehabilitative efforts would probably will non-productive.

A February 1968 service discharge examination reflected a diagnosis of passive-aggressive personality, manifested by rage with authority figures and suicidal gestures.  There were severe, frequent separations of his parents and placements in numerous foster homes.  The precipitating stress was the environment in the military stockade in Germany.  This condition existed prior to service.  The Veteran reported nervous trouble in his accompanying RMH.

Service personnel records document multiple Article 15 actions, including being absent from his place of duty in November 1966, operating a motorcycle without a license and causing an accident in December 1966 and being absent from his place of duty in March 1967.   A March 1967 memorandum detailed the Veteran's numerous non-judicial punishments.  The Veteran was court-martialed in March 1968 for, among other things, breaking eight windows with his fist and being absent from his place of duty.

In April 1967, the Veteran wrote a letter to the Secretary of Defense volunteering for combat service in Vietnam in exchange for a release from the stockade.  A May 1967 response to this letter stated that there was no provision whereby service members in confinement can volunteer for duty in Vietnam.

An August 1967 letter from the Veteran's commanding officer indicated that the Veteran had done an outstanding job, was a sincere and hard worker and had indicated that he wanted to be a good soldier since being released from the stockade in May 1967.

The Veteran denied mental health problems in a February 2003 VA treatment note.  He was noted to be a new patient to the VA clinic.

The remaining post-service VA treatment records were negative for complaints, findings or diagnoses related to any acquired psychiatric disorder.

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, here, there is no medical or lay evidence of a current acquired psychiatric disorder or symptoms of an acquired psychiatric disorder as the Veteran denied mental health problems in the February 2003 VA treatment note and the remaining VA treatment notes were negative for such symptoms.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of a current disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As the evidence of record is negative for any current acquired psychiatric disorder, service connection cannot be granted and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

The Veteran contends that he suffers from a current thyroid disability as a result of treatment he received at the VA facility in Philadelphia in the late 1970s and early 1980s.  The clinical records related to this treatment are not located in the claims file.  As they have properly identified and are pertinent to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(A).

As indicated above, the RO adjudicated this claim as a request to reopen a claim for service connection.  Proper VCAA notice with regard to what evidence is required to substantiate a claim under the provisions of 38 U.S.C.A. § 1151 has not been provided to the Veteran.  See 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  On remand, such notice should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Philadelphia related to his treatment of a thyroid disability.  The Veteran indicated that this treatment occurred in the late 1970s and early 1980s.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  The RO/AMC should send the Veteran a VCAA letter that advises him of the evidence needed to substantiate a claim under the provisions of 38 U.S.C.A. § 1151-i.e.,  that he suffered an additional disability as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA and that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, or an event not reasonably foreseeable by VA.

A copy of this letter should be placed into the claims file.

3.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


